39 F.3d 1178
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Waverly O. ROBINSON, Plaintiff Appellant,v.Sheriff HARPER;  John MCLANE, as an Attorney;  Captain Reed;Mr. Worthyton, as a Sergeant;  Petersburg CityJail;  Corporal Worly, Defendants Appellees.
No. 94-6739.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Nov. 14, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-93-968-2).
Waverly O. Robinson, Appellant Pro Se.  Fred R. Kozak, Archer Lafayette Yeatts, III, MALONEY, YEATTS & BARR, P.C., Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Waverly Robinson, a Virginia inmate, filed this 42 U.S.C. Sec. 1983 (1988) action concerning his confinement at the Petersburg City Jail, where he was a pretrial detainee.  He claimed that officials failed to protect him from an assault, that he received inadequate medical care after the assault, and that the conditions at the jail are unconstitutional.  As to Robinson's claims against his attorney, his motion to amend the complaint, and the Petersburg City Jail's amenability to suit under Sec. 1983, we affirm the dismissal of those claims based on the reasoning of the district court.  Robinson v. Harper, No. CA-93-968-2 (E.D. Va.  Jan. 25 and June 1, 1994).


2
The district court assessed the remaining claims under the Eighth Amendment.  However, because Robinson was a pretrial detainee during most of his time at the Jail, his claims in that regard must be evaluated under the Fourteenth Amendment's Due Process Clause.   Bell v. Wolfish, 441 U.S. 520, 535 (1979).  We have reviewed the remaining claims under the appropriate due process standards, and find them to have no merit.  For that reason, we affirm the district court's dismissal of those claims as well.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.



*
 To the extent that Robinson's claims concern his detention at the jail after his trial and sentencing, we affirm dismissal based upon the reasoning of the district court